UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JESSICA CHOQUE, JASSEL ANTONIO
ROMERO PEREZ, LUIS MIGUEL CRUZ
MEDINA, MIGUEL ANGEL LEMA,
ROSA CANDO, ABINADI CARRETERO,
BERNARDO VASQUEZ, JUAN
GONZALEZ REYES, MANUEL
GONZALEZ, PEDRO SAY and JOSE
MANUEL RAMIREZ, on behalf of
themselves, FLSA Collective Plaintiffs and the          Case No.: 1:20-cv-08315
Class,                                              A
                 Plaintiffs,                        N   [PROPOSED]
                                                        RULE 68 JUDGMENT
       -against-
367 BAKE CORP., 64 BAKE CORP., 126
 BAKE CORP., 128 BAKE CORP., 307
 BAKE CORP., 958 BAKE CORP., 2062
 BAKE CORP., and KAMAL KHADR,
              Defendants.



       WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants 367

BAKE CORP., 64 BAKE CORP., 126 BAKE CORP., 128 BAKE CORP., 307 BAKE CORP.,

958 BAKE CORP., 2062 BAKE CORP., and KAMAL KHADR (collectively, “Defendants”),

having offered to allow Plaintiffs to take a judgment against them, in accordance with the terms

and conditions of Defendants’ Rule 68 Offer of Judgment dated April 19, 2021 and filed as Exhibit

A to Exhibit L to Docket No. 56;


       WHEREAS, on April 29, 2021, Plaintiffs’ counsel having confirmed the acceptance of

Plaintiffs JESSICA CHOQUE, JASSEL ANTONIO ROMERO PEREZ, LUIS MIGUEL CRUZ

MEDINA, MIGUEL ANGEL LEMA, ROSA CANDO, BERNARDO VASQUEZ, JUAN

GONZALEZ REYES, MANUEL GONZALEZ, PEDRO SAY and JOSE MANUEL RAMIREZ
  and Plaintiffs’ counsel, Lee Litigation Group, PLLC with Defendants’ Offer of Judgment (Docket

  No. 56);

         It is ORDERED AND ADJUDGED, that judgment is entered in favor of Plaintiffs;

  accordingly, judgment is entered in favor of Plaintiffs as follows: JESSICA CHOQUE in the

  amount of $5,000.00, JASSEL ANTONIO ROMERO PEREZ in the amount of $5,000.00, LUIS

  MIGUEL CRUZ MEDINA in the amount of $4,500.00, MIGUEL ANGEL LEMA in the amount

  of $5,000.00, ROSA CANDO in the amount of $5,000.00, BERNARDO VASQUEZ in the amount

  of $5,000.00, JUAN GONZALEZ REYES in the amount of $5,000.00, MANUEL GONZALEZ

  in the amount of $5,000.00, PEDRO SAY in the amount of $8,000.00, JOSE MANUEL

  RAMIREZ in the amount of $5,000.00, and attorney fees, costs and expenses in the amount of

  $22,500, for a total sum of Seventy-Five Thousand Dollars and No Cents ($75,000.00), in

  accordance with the terms and conditions of Defendants’ Rule 68 Offer dated April 19, 2021 and

  filed as Exhibit A to Exhibit K to Docket No. 56.


  Dated: New York, New York

                 May 4          , 2021

                                               _____________________________, U.S.D.J.




A telephone status conference is scheduled for May 11, 2021 at 10:00 a.m. to discuss how the case
should proceed in light of Plaintiff Abinadi Carretero's rejection of Defendants' Rule 68 offer. See
Dkt. No. 56. Parties are directed to dial into the Court's teleconference line at 888-251-2909, Access
Code 2123101, and to follow the necessary prompts.
